FILED
                            NOT FOR PUBLICATION                             MAR 20 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ADRIENNE G. JANIS, on behalf of                  No. 12-55206
herself, all other persons similarly situated
and the general public,                          D.C. No. 5:11-cv-01214-PA-JEM

              Plaintiff - Appellee,
                                                 MEMORANDUM *
  v.

HEALTH NET, INC., a Delaware
corporation, and HEALTH NET, INC. OF
CALIFORNIA, a California corporation,

              Defendants - Appellants,

  and

DOES 1 through 100, inclusive,

              Defendants.



                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                       Argued and Submitted March 5, 2012
                              Pasadena, California



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: FARRIS, CLIFTON, and IKUTA, Circuit Judges.

      Adrienne Janis filed a class action against Health Net, Inc. and Health Net,

Inc. of California (together, “Health Net”) in state court. Health Net removed to

federal court. Health Net’s notice of removal sufficiently alleged that 28 U.S.C.

§ 1332(d)’s jurisdictional requirements were met. See 28 U.S.C. § 1446(a). After

removal, Janis moved to remand to state court, arguing that Health Net had not

proved that § 1332(d)’s requirements were satisfied. Health Net opposed the

motion. It submitted evidence to prove that § 1332(d)’s requirements were more

likely than not met. See Lowdermilk v. U.S. Bank Nat’l Ass’n, 479 F.3d 994, 998

(9th Cir. 2007). The district court refused to consider Health Net’s evidence

because Health Net did not submit the evidence at the time it filed its notice of

removal. The district court ordered the case remanded to state court. We granted

Health Net’s petition for permission to appeal the district court’s order. See 28

U.S.C. § 1453(c). We reverse.

      Nothing in 28 U.S.C. § 1446 requires a removing defendant to attach

evidence of the federal court’s jurisdiction to its notice of removal. Section 1446(a)

requires merely a “short and plain statement of the grounds for removal.”

Moreover, we have observed that “it is clearly appropriate for the district courts, in

their discretion, to accept certain post-removal [evidence] as determinative of the

[jurisdictional requirements].” Abrego Abrego v. Dow Chem. Co., 443 F.3d 676,
690-91 (9th Cir. 2006); see Singer v. State Farm Mut. Auto. Ins. Co., 116 F.3d 373,

377 (9th Cir. 1997) (“The district court may consider whether it is ‘facially

apparent’ from the complaint that the jurisdictional amount is in controversy. If

not, the court may consider facts in the removal petition, and may ‘require parties

to submit summary-judgment-type evidence relevant to the amount in controversy

at the time of removal.’”) (quoting Allen v. R & H Oil & Gas Co., 63 F.3d 1326,

1336 (5th Cir. 1995)).

      The district court erred as a matter of law and thus abused its discretion in

refusing to consider Health Net’s evidence. The only grounds for its refusal were

that Health Net submitted the evidence after it filed its notice of removal and that

the evidence was from Health Net itself rather than an admission by Janis. Neither

is a valid reason for ignoring Health Net’s evidence. Moreover, the district court’s

decision prejudiced Health Net. The evidence appears to establish that § 1332(d)’s

requirements were met. See Orr v. Bank of Am., NT & SA, 285 F.3d 764, 773 (9th

Cir. 2002) (under abuse-of-discretion standard, “[w]e must affirm the district court

unless its evidentiary ruling was manifestly erroneous and prejudicial”); c.f.

Abrego, 443 F.3d at 691 (“‘trial court’s refusal to grant [jurisdictional] discovery’”

should be reversed if “‘the dismissal resulted in actual and substantial prejudice to




                                           3
the litigant’”) (quoting Wells Fargo & Co. v. Wells Fargo Express Co., 556 F.2d

406, 430 n.24 (9th Cir. 1977)) (alteration in Abrego).

      We reverse the district court’s order remanding the case to state court, and

we remand with instructions for the district court to consider the jurisdictional

evidence Health Net submitted.

      REVERSED and REMANDED.




                                           4